DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2013/0104968 A1) in view of Miranda (Polymer Solar Cells—Interfacial Processes Related to Performance Issues).
Regarding claims 1 and 15, Pfeiffer discloses an organic photovoltaic device comprising ([0244]-[0261][0151]): 
a substrate (see Figs. 2- 12; see Figs. 11 and 12, element 1/11, glass which is visibly transparent); 
a first electrode (ITO, ITO is visibly transparent [0003])  coupled to the substrate *see Figs. 2 12; see Fig. 12, element 2/12); 
a second electrode (Gold electrode [0261] or ITO, visibly transparent [0003][0252]) disposed above the first electrode (ITO); 
a first bulk heterojunction (BHJ, see layer 4, mixed donor and acceptor layer ([0243]-[0253], [0255]-[0261] [0037][0158][0160] [0108]) active layer disposed between the first electrode (ITO)  and the second electrode (Gold electrode/ITO), wherein the 
and a second BHJ, see layer 4, mixed donor and acceptor layer ([0243]-[0253], [0255]-[0261] [0037][0158][0160] [0121]) active layer disposed between the first electrode and the second electrode, wherein the second BHJ active layer comprises a second blend of a second electron donor material and a second electron acceptor material ([0121]), and wherein the second BHJ active layer is in contact with the first BHJ active layer (see Fig. 12); 
wherein an absorption spectrum of the first BHJ active layer is at least partially complementary to an absorption spectrum of the second BHJ active layer ([0167]).
In addition, Pfeiffer discloses that the first electron donor material is different than the second electron donor material and the first electron acceptor material is different than the second electron acceptor material ([0096][0108][0121][0122]).
Pfeiffer does not explicitly disclosed wherein a lowest unoccupied molecular orbital (LUMO) energy level of the first BHJ active layer is greater than a LUMO energy level of the second BHJ active laver; wherein a highest occupied molecular orbital (HOMO) energy level of the second BHJ active layer is less than a HOMO energy level of the first BHJ active layer.
As indicated by the specification, an overall LUMO energy level, which may correspond to the minimum energy level of the set of LUMO energy levels (each donor and acceptor has its own LUMO and HOMO with respect to vacuum) and therefore donor LUMO is the minimum energy level.  

Miranda discloses a conventional BHJ tandem solar cell (See Fig. 1C) with first and second active layers and a convention energy diagram for the tandem cell where the  lowest unoccupied molecular orbital (LUMO) energy level of the first BHJ active layer (LUMO D2) is greater than a LUMO energy level of the second BHJ active laver LUMO D1); wherein a highest occupied molecular orbital (HOMO) energy level of the second BHJ active layer (HOMO A2) is less than a HOMO energy level of the first BHJ active layer (HOMO A1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material constraints of donor and acceptor of the first and second active BHJ layer of Pfeiffer so that the relationship between the HOMO and LUMO levels between the acceptor and donor materials of BHJ1 and BHJ2 as instantly claimed and disclosed by Miranda is present in the tandem solar cells of Pfeiffer because one of ordinary skill in the art would have been able to carry out such a modification and the results would be reasonably predictable.
Claims 1 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer (US 2013/0104968 A1) in view of Forrest (US 2021/0057661 A1).
Regarding claims 1 and 15, Pfeiffer discloses an organic photovoltaic device comprising ([0244]-[0261][0151]): 

a first electrode (ITO, ITO is visibly transparent [0003])  coupled to the substrate *see Figs. 2 12; see Fig. 12, element 2/12); 
a second electrode (Gold electrode [0261] or ITO, visibly transparent [0003][0252]) disposed above the first electrode (ITO); 
a first bulk heterojunction (BHJ, see layer 4, mixed donor and acceptor layer ([0243]-[0253], [0255]-[0261] [0037][0158][0160] [0108]) active layer disposed between the first electrode (ITO)  and the second electrode (Gold electrode/ITO), wherein the first BHJ active layer comprises a first blend of a first electron donor material ([0108]) and a first electron acceptor material ([0108]); 
and a second BHJ, see layer 4, mixed donor and acceptor layer ([0243]-[0253], [0255]-[0261] [0037][0158][0160] [0121]) active layer disposed between the first electrode and the second electrode, wherein the second BHJ active layer comprises a second blend of a second electron donor material and a second electron acceptor material ([0121]), and wherein the second BHJ active layer is in contact with the first BHJ active layer (see Fig. 12); 
wherein an absorption spectrum of the first BHJ active layer is at least partially complementary to an absorption spectrum of the second BHJ active layer ([0167]).
In addition, Pfeiffer discloses that the first electron donor material is different than the second electron donor material and the first electron acceptor material is different than the second electron acceptor material ([0096][0108][0121][0122]).

As indicated by the specification, an overall LUMO energy level, which may correspond to the minimum energy level of the set of LUMO energy levels (each donor and acceptor has its own LUMO and HOMO with respect to vacuum) and therefore donor LUMO is the minimum energy level.  
As indicated by the specification, an overall HOMO energy level, which may correspond to the maximum energy level of the set of HOMO energy levels (each donor and acceptor has its own LUMO and HOMO with respect to vacuum) and therefore acceptor HOMO is the maximum energy level.  
Forrest discloses BHJ tandem solar cell with first (front cell) and second active(back cell) layers and a lowest unoccupied molecular orbital (LUMO) energy level of the first BHJ active layer (-3.5 eV) is greater than a LUMO energy level of the second BHJ active laver (-3.7 eV); wherein a highest occupied molecular orbital (HOMO) energy level of the second BHJ active layer (-5.5 eV) is less than a HOMO energy level of the first BHJ active layer (-6.2 eV) and that having active material layers with this type of HOMO and LUMO relationship can lead to higher conversion efficiencies ([0223]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material constraints of donor and acceptor of the first and second active BHJ layer of Pfeiffer so that the relationship between the HOMO and .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because of the new ground of rejection required because of the amendment.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/           Primary Examiner, Art Unit 1726